Order, Supreme Court, New York County *656(Hettinger, J.), entered August 11, 1983, dismissing the indictment for the People’s failure to comply with CPL 30.30, unanimously reversed, on the law, and the indictment reinstated.
On November 22, 1982, defendant and his codefendant, Kim Hong, were arrested for a knifepoint assault of three men. Felony complaints against both defendants were filed the next day. The Grand Jury indicted defendant on May 19, 1983, charging him with two counts of assault in the second degree and criminal mischief in the fourth degree. At his arraignment on May 23,1983 — exactly six months from the date of the filing of the felony complaint — the People announced their readiness for trial. In dismissing the indictment the court, without further explanation, found that the People had violated CPL 30.30 by waiting six months and one day before announcing their readiness for trial. As defendant concedes, this was error since CPL 30.30 (1) (a) authorizes the dismissal of an indictment only when the People are not ready for trial within “six months of the commencement of a criminal action”. The time period is computed in terms of calendar months, which is not necessarily 180 days. (People v Battles, 77 AD2d 405, 407.) Moreover, a criminal proceeding is commenced not with a defendant’s arrest, but with the filing of an accusatory instrument, such as a felony complaint. (CPL 1.20 [1], [17]; People v Osgood, 52 NY2d 37, 43; see also, CPL 100.05.) Thus, the People’s time in which to announce their readiness for trial began to run on November 23,1982 and their announcement on May 23,1983 satisfied the requirements of CPL 30.30. (People v Giordano, 56 NY2d 524.) We are unable to find any factual support for defendant’s argument that the People’s announcement was not made in good faith or that it did not reflect an actual, present state of readiness. Accordingly, the indictment is reinstated. Concur — Murphy, P. J., Sullivan, Ross, Lynch and Kassal, JJ.